Citation Nr: 1140542	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  04-03 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to June 3, 2005, in excess of 30 percent prior to December 15, 2009, and in excess of 70 percent thereafter for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1967 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO granted service connection for a major depressive disorder.  A 10 percent disability rating was assigned.  The appellant was notified of that action and he appealed the assignment of the 10 percent rating.  After additional development of that issue, the RO, in a rating decision of September 2005, awarded a 30 percent disability rating, effective June 3, 2005.  

The appellant presented testimony before the Board in July 2009; a transcript of that hearing was produced and has been included in the claims folder for review.  In September 2009, the Board remanded the claim.  While the case was in remand status, the RO granted a 70 percent rating for the Veteran's psychiatric disorder effective from December 15, 2009.  The claim has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is service-connected for major depressive disorder as secondary to his service-connected low back disorder.  The record shows that the Veteran initially claimed service connection for depression and PTSD secondary to his service-connected low back disorder.  In May 2003, service connection was granted for major depressive disorder.  The RO found that the Veteran did not have PTSD because he was not diagnosed with the disability.  It was noted that his treatment records showed that he displayed symptoms of PTSD but did not have a diagnosis.  The RO found further that there was no inservice stressor to support a claim for PTSD, and that the Veteran had claimed none.  In June 2003, the Veteran submitted a notice of disagreement to the rating assigned for the major depressive disorder and this appeal ensued.  

VA record of January 29, 2009 shows that the examiner stated that based on the Veteran's statement of stressor in service of being assaulted with a weapon, and of the death of his grandson (which occurred in April 2008), it appeared likely that the Veteran met the full criteria for PTSD.  PTSD and major depressive disorder were diagnosed.  

In September 2009, the Board remanded this claim to have the Veteran examined.  The examination was to be accomplished by a board of at least two medical doctors who had not previously evaluated the appellant.  The purpose of the examination was to determine the extent and severity of the service-connected psychiatric disorder.  The examiners were to indicate the exact diagnosis of the appellant's current mental disorder, and they were to provide a detailed analysis of the symptoms and manifestations produced by his service-connected anxiety disorder.  The diagnosis was to be in accordance with DSM IV and the results proffered by the examiner were to reference any inconsistent or conflicting diagnoses given.  

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific areas be discussed and reconciled.  As will be discussed below, this was not done.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives, See Stegall v. West, 11 Vet. App. 268, 271 (1998), as well as for other reasons.  

In December 2009, the Veteran underwent two VA examinations.  As pointed out by the Veteran's representative, the diagnoses offered by the examiners differed.  On one VA examination report, the examining physician diagnosed major depressive disorder, with a GAF of 65.  That examiner also stated that the Veteran did not meet the criteria for PTSD.  The other examiner stated that the Veteran was service-connected for PTSD, and he diagnosed PTSD, with a history of singular episode of depression about 15 years prior.  The GAF was 40.  During that examination the Veteran discussed having nightmares related to his training in service such as being chased.  He stated that he has dreams about Vietnam.  The examiner noted that the Veteran was never in Vietnam.  The examiner stated that the Veteran had PTSD related to an incident during his training in the military.  

The Board has several concerns regarding this claim.  First, the only mental disorder for which the Veteran is service-connected is major depressive disorder secondary to his low back disorder.  Thus the VA examiner who reported that the Veteran was service-connected for PTSD was incorrect.  Secondly the Veteran has been treated for his depression by VA for a number of years and thus the finding of one singular incident of treatment for depression is also incorrect.  In rating the Veteran's major depressive disorder, the Board cannot consider any symptomatology related to any non-service-connected PTSD unless it is not possible to distinguish the effects of a nonservice-connected condition from those of the service-connected one.  The examiner who found PTSD did not address whether the symptomatology can be differentiated from the Veteran's service-connected depression, see Mittleider, 11 Vet. App. at 182.  Additionally, the examiners have not reconciled their conflicting diagnoses.  Further, the examiner that diagnosed PTSD based his finding on an inaccurate factual basis, since he indicated that the Veteran was service-connected for PTSD and since he stated that the Veteran only had one episode of depression in the past.  Thus, the Board is concerned that the claims file was not properly reviewed.  Thus a remand is required for clarification from the VA examiners.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the previous VA examiners for review.  The claims file and a complete copy of this remand must be made available to the examiners and a thorough review of the records must be accomplished.  The examiners must indicate in the examination reports that this has been accomplished.  The examiners should indicate all symptomatology related to the service-connected major depressive disorder.  If any other psychiatric disorder is diagnosed, the examiners should differentiate the symptoms of any other disorder from the service-connected psychiatric disorder.  If it is not possible to separate the effects of a nonservice-connected psychiatric condition from the Veteran's service-connected disorder, the examiners should so state.  See Mittleider, 11 Vet. App. at 182.  The examiners must reconcile any conflicting findings or diagnoses.  All findings must be supported by rationale.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


